Appeals from a decree judicially settling the accounts of a committee of the estate of an incompetent ex-service man, confirming in all respects the report of an official referee, dismissing objections, accepting the account of the committee, providing for discharge of said committee and her surety after paying specified commissions and allowances, and turning over to a substituted committee the balance of funds remaining on hand, inclusive of guaranteed mortgage certificates. The appeal of the special guardian is from so much of the decree as holds that the committee herein had legally and properly invested the funds by purchase of mortgage certificates, and the appeal of the Administrator of Veterans’ Affairs is, in addition, from so much of the decree as makes certain allowances to the attorney for the committee and to the special guardian. Decree modified by surcharging the committee with the sum of thirty-five hundred ($3,500) dollars in lieu of and substitution for the mortgage certificates, and, as so modified, unanimously affirmed, without costs. The investment by the committee in guaranteed mortgage certificates was illegal. (Matter of Farina, 253 App. Div. 510.) Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ. Settle order on notice.